Citation Nr: 1436893	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  08-31 452	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for cervical radiculopathy, including as secondary to service-connected degenerative changes of the cervical spine.

2.  Entitlement to an initial disability rating in excess of 10 percent prior to March 8, 2012, and in excess of 50 percent thereafter, for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel




INTRODUCTION

The Veteran had active military service from August 1987 to June 1990.

This matter comes before the Board of Veterans' Appeals on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO granted service connection for an acquired psychiatric disorder, assigning an initial 10 percent disability rating, and denied the Veteran's claim for service connection for cervical radiculopathy.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Boston, Massachusetts.

The Board subsequently remanded the case in December 2011 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examinations and then re-adjudicate the claims.  The AOJ scheduled the Veteran for VA examinations, which were conducted in March 2012.  The Veteran was then provided a rating decision in August 2012 and a supplemental statement of the case (SSOC) in December 2012, in which the AOJ granted the Veteran an increased rating of 50 percent for her service-connected acquired psychiatric disorder, effective from March 8, 2012, but otherwise denied the Veteran's claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Additionally, in her September 2008 substantive appeal, the Veteran indicated that she was experiencing a dramatic increase in her tension-related headaches, and triggered migraines were occurring with greater frequency.  In addition, she indicated that her neck pain was steadily increasing, and that her neck then made popping and cracking noises.  The Board thus infers claims for increased ratings for her service-connected migraine headaches and degenerative changes of the cervical spine.  As these claims have not been adjudicated by the RO, they are not before the Board; hence, they are again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran does not have cervical radiculopathy.

2.  For the entirety of the appeal period, the Veteran's acquired psychiatric disorder has been manifested by disturbances of motivation and mood, panic attacks, insomnia, depression, and tearfulness that approximate occupational and social impairment with reduced reliability and productivity.



CONCLUSIONS OF LAW

1.  The Veteran does not have cervical radiculopathy that is the result of disease or injury incurred in or aggravated during active military service; no radiculopathy was caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  For the period prior to March 8, 2012, the criteria for a rating of 50 percent, but no higher, for acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9434 (2013).  

3.  The criteria for a rating in excess of 50 percent for acquired psychiatric disorder have not been met from March 8, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9434 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, through July 2006 and September 2007 notice letters, the Veteran received notice of the information and evidence needed to substantiate her claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claims.

The Board also finds that the July 2006 and September 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom she wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2006 and September 2007 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the July 2006 and September 2007 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board thus finds that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled." Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the July 2006 and September 2007 letters.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and she files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of her entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different and, in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claim for a higher initial rating falls squarely within this pattern.  Thus, no additional VCAA notice was required with respect to the claim for increase for her service-connected acquired psychiatric disorder.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records, as well as records of her post-service treatment, have been associated with the claims file.  In addition, the Veteran was afforded VA examinations in August 2006 and March 2012; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full physical and psychiatric examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has further been given the opportunity to submit evidence, and she and her representative have provided written argument in support of her claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to these claims that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Claim for Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, if organic disease of the nervous system becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In addition, service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Relevant medical evidence of record consists of the Veteran's service treatment records and records of her ongoing treatment with VA and private treatment providers.  Review of the Veteran's service treatment records reveals that they are silent as to complaints of any diagnosis of radiculopathy or any problems with her upper extremities.  At her May 1990 separation reports of medical examination and history, her neurological system and upper extremities were noted to be normal, and she did not make any complaints of upper extremity problems at that time.  Post-service treatment records note that the Veteran has complained on occasion of numbness and tingling in her fingers, including in March 1991 and January 2003.  However, no diagnosis of radiculopathy or any other neurological disorder has been assigned at any such treatment visit.  Similarly, the Veteran complained of neck pain radiating into the left upper extremity at a March 2010 intake visit; at that time, she was diagnosed with "chronic cervical and lumbar radiculopathy," although no testing or examination was done at the time.  At a follow-up visit in April 2010 to further address these complaints, the Veteran again complained of neck pain radiating down her left arm, with occasional tingling in the left hand.  At that time, her treatment provider found "nothing on exam to suggest neurological deficit" and assigned no neurological diagnosis.  Later treatment records document complaints of neck pain but no complaints or diagnosis of radiculopathy.  In addition, at VA examinations conducted in November 1996, July 1998, and December 2000, the Veteran was found to have a normal neurological system.  

The Veteran underwent VA physical examination in August 2006 and again in March 2012.  At the August 2006 examination, the Veteran complained of neck pain with "minimal tinging and numbness in the fingertips" but was not found to have "any radicular symptoms to the upper extremities."  The examiner found her upper extremities to be normal on neurological evaluation and diagnosed her only with degenerative changes of the cervical spine.  Similarly, at the March 2012 VA examination, the examiner acknowledged the Veteran's complaints of neck pain, as well as occasional pain in the left shoulder, elbow, and forearm and mild tingling in her fingertips.  In particular, she complained of mild intermittent pain and numbness in the left upper extremity.  However, the examiner found the Veteran to have no peripheral nerve disorder, neuropathy, or radiculopathy.  Additionally, in a December 2012 addendum opinion, a second VA examiner reviewed the Veteran's claims file and found the Veteran to have no diagnosis of any peripheral nerve condition, including peripheral neuropathy or radiculopathy.  In so finding, the examiner pointed to the multiple normal neurological evaluations that the Veteran has undergone in the years since service.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for retinopathy, including as secondary to service-connected degenerative changes of the cervical spine.  With regard to this claim, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Here, there is no evidence that the Veteran has a current diagnosis of cervical radiculopathy.  The Veteran was afforded VA examinations in August 2006 and March 2012, and those examiners specifically concluded that the Veteran did not suffer from any radiculopathy, a finding confirmed by an additional VA examiner in a December 2012 VA addendum opinion.  The examiners all concluded that the Veteran has a normal neurological system, with no diagnosed radiculopathy.  Although the Veteran has stated on multiple occasions that she believes she currently experiences radiculopathy related to her service-connected degenerative changes of the cervical spine, there is simply no evidence of record to support such a diagnosis.  The Board is thus persuaded by the VA examiners' reports that there is no radiculopathy present in the Veteran's upper extremities.  Consequently, the Board finds the VA examiners' opinions, which are based on thorough examination conducted with a view toward ascertaining whether any radiculopathy could be found, more persuasive.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  With no medical evidence of a diagnosed cervical radiculopathy, the analysis ends, and service connection for cervical radiculopathy must be denied.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for cervical radiculopathy.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for cervical radiculopathy cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

B.  Claim for Increase

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In the August 2006 rating decision, the Veteran's acquired psychiatric disorder was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).  Under the General Rating Formula For Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).

Relevant medical evidence of record consists of VA examinations provided to the Veteran in August 2006 and March 2012, as well as records of ongoing treatment from VA treatment providers.  Report of the August 2006 examination reflects that the Veteran reported that she was employed as a paralegal and enjoyed her work, although she was afraid to confide in her supervisor about her health problems.  She reported being married with a good relationship with her son, although she reported occasional fights with her husband.  She stated that she had friends and was attempting to make more.  She complained of problems with sleep and low energy but stated that she had good concentration and denied any suicidal or homicidal ideation.  Mental status examination found the Veteran to be pleasant and cooperative, although she displayed a dysphoric mood.  Thought content and processes were normal, with no delusions or hallucinations noted.  The examiner assigned a diagnosis of major depressive disorder of moderate severity with a Global Assessment of Functioning (GAF) score of 60 and found the disorder not to have any significant impact on employment.  

Report of the March 2012 VA examination reflects that the examiner diagnosed the Veteran with depressive disorder and found her symptoms to be "recurrent and fairly severe."  The examiner also assigned a GAF score of 55 and a diagnosis of obsessive-compulsive disorder, noting that the Veteran's perfectionism at work and her checking behaviors are attributable to the obsessive-compulsive disorder, while all other symptoms are due to her depression.  The Veteran reported that she was divorced and living with her significant other and adult son, with whom she reported having good relationships.  She also stated that she had several friends, most of whom lived out of state.  The Veteran reported working full-time and enjoying her work but finding it stressful.  Her mood was noted to be anxious and dysphoric, but no problems with thought, memory, concentration, or behavior were observed.  The Veteran explicitly denied suicidal or homicidal ideation, hallucinations, and delusions.  She complained of panic attacks in the past, as well as ongoing sleep problems and anger.  The examiner observed symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment, and disturbances of motivation and mood.  The examiner specifically found the Veteran's psychiatric disorder to cause occupational and social impairment with reduced reliability and productivity and noted that her depressive symptoms are "significant enough" to cause her to cry at work and be excessively irritable at home.  

In addition, records from the Veteran's VA treatment providers reflect that she has sought ongoing treatment for her acquired psychiatric disorder.  Records of the Veteran's treatment from 2006 to the present reflect similar symptoms as those complained of at her VA examinations, with the Veteran being assigned GAF scores of 55-60 on multiple occasions.  In particular, the Veteran's VA treatment reflects ongoing complaints of crying spells, problems with sleep, and feelings of depression.  In addition, on her September 2008 substantive appeal, the Veteran complained of panic attacks, insomnia, depression, and tearfulness causing her to miss time from work.

Upon review of the above evidence, the Board finds that, for the entirety of the appeal period, the Veteran's service-connected acquired psychiatric disorder more nearly approximates a 50 percent rating based on occupational and social impairment with reduced reliability and productivity due to irritability, panic attacks, crying spells, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  See Mauerhan, 16 Vet. App. 436.  In so concluding, the Board finds particularly persuasive the Veteran's ongoing symptoms of panic attacks, depression, and tearfulness, as well as ongoing problems with sleep as recorded by her treating VA psychiatrists and VA examiners. 

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that the Veteran's acquired psychiatric disorder has been manifested by symptoms akin to occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9434.  This is so for the entirety of the appeal period.  Therefore, a rating of 50 percent for the Veteran's acquired psychiatric disorder is warranted.  In reaching this conclusion, the Board finds particularly persuasive the Veteran's ongoing mood disturbances, problems with tearfulness and irritability, and recurrent panic attacks, as discussed above.  The Board also acknowledges findings of the August 2006 VA examiner that the Veteran's symptoms were "moderate" in severity, as well as the examiner's characterization of her symptoms as "fairly severe" at the March 2012 VA examination.  The Board notes, however, that words such as "moderate," "marked," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just as contemplated by the requirements of the law."  38 C.F.R. § 4.6.  Use of terminology such as "moderate" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  As such, the Board finds that a disability rating of 50 percent for the Veteran's service-connected acquired psychiatric disorder is proper.  This is so for the entirety of the appeal period.

The Board has also considered but does not find that the Veteran's acquired psychiatric disorder has approximated a 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9434, at any time during the appeal period.  Here, the medical evidence does not reflect deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  To the contrary, the Veteran continues to report that, although she has missed some work due to her acquired psychiatric disorder, she continues to be employed full-time and enjoys her work.  She has also reported that she maintains a good relationship with her son and significant other, as well as several friends with whom she stays in touch.  The Board has also has considered but does not find that the Veteran's acquired psychiatric disorder has caused total social and occupational impairment at any time during the appeal period; thus, it does not approximate a 100 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9434.

In its analysis, the Board has considered the GAF scores assigned to the Veteran in the August 2006 and March 2012 VA examinations, as well as in records of the Veteran's ongoing treatment with VA treatment providers.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  The DSM-IV identifies scores in the range of 51-60 as "moderate symptoms" such as flat affect and circumstantial speech or moderate difficulty in social or occupational functioning.  

The Board notes here that the Veteran has not at any time displayed any suicidal or homicidal ideation; nor has she been noted to engage in activities such as shoplifting.  Rather, she has consistently denied experiencing any suicidal or homicidal ideation, as well as any delusions or hallucinations.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular the Veteran's assessed level of occupational and social impairment-leads the Board to conclude that a rating higher than the 50 percent assigned herein is warranted.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of her disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 50 percent rating assigned herein for the entirety of the appeal period.  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected acquired psychiatric disorder, without regard to any other disabilities, has otherwise rendered impractical the application of the regular schedular standards.  To the contrary, the Veteran has specifically stated on multiple occasions, including at her August 2006 and March 2012 VA examinations, that she continues to work full-time and enjoy her job.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected acquired psychiatric disorder warrants a disability rating of 50 percent, but no higher.  This is so for the entirety of the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9434 (2013).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because, however, the preponderance of the evidence is against the Veteran's claim for ratings higher than those assigned, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for cervical radiculopathy is denied.

Entitlement to an initial disability rating of 50 percent for an acquired psychiatric disorder for the period prior to March 8, 2012, is granted.

Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder from March 8, 2012, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


